       Case 6:19-cr-00113-PGB-EJK Document 47 Filed 11/15/19 Page 1 of 1 PageID 232




             UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF FLORIDA



       UNITED STATES OF AMERICA

       vs.                                                Criminal Case No.:
                                                         6:19-CR-00113-PGB-TBS

       ERIC BALES,
                                             ________/




                                          DEFENSE WITNESS LIST

COMES NOW the Defendant, ERIC BALES, by and through the undersigned counsel who hereby files
                                       the following list
        of witnesses for the purposes of the Sentencing Hearing on November 22, 2019.

                                     1.    JERALD BALES: 15 minutes



                                       CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the U.S.
  Attorney’s Office by way of electronic notification on this 15th day of November 2019.

                                                  LAW OFFICE OF COREY I. COHEN, P.A.
                                                  605 E. Robinson St., Ste. 330
                                                  Suite 330
                                                  Orlando, FL 32801
                                                  (407) 246-0066 - Phone
                                                  (407) 246-0088
                                                  Attorney for the Defendant

                                                 By: __/s/ Corey Cohen_________
                                                  Corey I. Cohen, Esquire
                                                  Florida Bar No. 0657840
